Citation Nr: 1427061	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  10-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 26, 1991 to June 30, 1991, plus an additional 42 days of active service between September 1990 and June 1991, as listed on his DD Form 214.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.


FINDINGS OF FACT

1.  A January 2005 rating decision denied service connection for a bilateral hearing loss disability; the Veteran did not file a timely notice of disagreement, nor was any new evidence or service records received within the year following that decision.

2.  The evidence associated with the claims file subsequent to the January 2005 rating decision was not previously submitted for consideration, relates to an unestablished fact necessary to establish the hearing loss disability claim, is not redundant, and raises a reasonable possibility of substantiating the claim for service connection for a hearing loss disability.

3.  A preexisting bilateral hearing loss disability was noted on the 1987 service enlistment examination, but was not permanently worsened in severity during or by active service. 


CONCLUSIONS OF LAW

1.  The January 2005 rating decision, which denied service connection for a hearing loss disability, became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received subsequent to the January 2005 rating decision is new and material, and the claim for service connection for a hearing loss disability is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for a bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 5103(a), 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2004, the Veteran filed an initial claim for service connection for hearing loss.  The claim was denied in a January 2005 rating decision, which found that the hearing loss preexisted active service and there was no evidence of aggravation of the hearing loss due to active service.  The Veteran did not file a timely notice of disagreement (NOD), and no evidence or new service records were received within one year of the RO decision.  38 C.F.R. § 3.156(b) and 3.156 (c) (2013).  Consequently, the January 2005 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In August 2007, the Veteran filed a request to reopen his claim for service connection for a bilateral hearing loss disability.  In the July 2008 rating decision that is the subject of this appeal, the RO reopened and denied the hearing loss disability claim.  

Based on the procedural history outlined above, the issue for consideration with respect to the Veteran's claims is whether new and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral hearing loss disability.  The Board must make an independent determination in this regard.     

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki,
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. At 118.  The evidence received to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the time of the last final denial in January 2005 includes a November 2007 letter from a private otorhinolaryngologist and audiologist stating that the Veteran experienced significant bilateral deterioration of his hearing between 1987 and 1992.  The letter supports the Veteran's claim that his preexisting hearing loss was aggravated by active service in 1990 and 1991.  

The Board finds that the evidence added to the record since the previous January 2005 denial constitutes new and material evidence.  The evidence is new and not redundant, in that it shows the possibility of aggravation of the preexisting hearing loss disability due to active service, which is an unestablished fact that is necessary to substantiate the claim.  Further, as noted above, the additional evidence raises a reasonable possibility of substantiating the claim for service connection for a hearing loss disability.  Therefore, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claim for service connection for a hearing loss disability is reopened.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition, such as hearing loss, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Active military service includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty for training (IADT) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident (CVA) which occurred during such training.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2013).  ADT includes full-time duty in the Armed Forces performed by Reserves for training purposes, as well as full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1), (3) (2013).  IADT includes duty (other than full-time duty) prescribed for Reserves by the Secretary concerned under 37 U.S.C.A. § 206 of any other provision of law, as well as duty (other than full-time duty) under sections 316, 502, 503, 504, or 505 of title 32 (32 U.S.C.S. §§ 316, 502, 503, 504, or 505), or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d)(1), (4) (2013).  Presumptive periods for service connection do not apply to ADT or IADT.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing AD or ADT, from an injury incurred or aggravated while performing IADT, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during a period of IADT.  38 U.S.C.A. §§ 101(24), 106, 1110 (2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  A pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  Aggravation of a pre-existing injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening which existed not only during service and/or at the time of separation but also continued thereafter - is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when a veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With regard to the presumption of sound condition at entry into service, 
38 C.F.R. § 3.304(b) provides as follows:

Only such conditions as are recorded in examination reports are to be considered as noted.

(1)  History of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions but will be considered together with all other material evidence in determinations as to inception.  Determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.

(2)  History conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.

(3)  Signed statements of veterans relating to the origin, or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.

In addition, 38 C.F.R. § 3.303(c) provides that there are medical principles so universally recognized as to constitute fact (clear and unmistakable proof), and when in accordance with these principles the existence of a disability prior to service is established, no additional or confirmatory evidence is necessary.  This regulation also states that where there is the notation or discovery during service of such residual conditions as scars, or absent, displaced, or resected parts of organs with no evidence of the pertinent antecedent active disease or injury during service the conclusion must be that they pre-existed service.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he had a preexisting bilateral hearing loss disability that was aggravated during active service.  Specifically, he avers that, as a fuel supervisor, he was exposed to acoustic trauma on the flight line.  Acoustic trauma during this Veteran's 45 days of active service is conceded.     

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).

After a review of all the evidence of record, lay and medical, the Board finds that the evidence demonstrates that the Veteran had a hearing loss disability that preexisted active service.  The November 1987 service enlistment examination report includes the results of an audiogram, which revealed puretone thresholds of 25, 30, 35, 35, and 40 decibels in the right ear, and 70, 65, 85, 80, and 90 decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz (Hz), respectively.  The enlistment examination report also indicates that the Veteran had mastoid surgery to the left ear in 1959.  Thus, a bilateral hearing loss disability, as defined by VA regulations under 38 C.F.R. § 3.385, preexisted active service.     

Because a bilateral hearing loss disability was "noted" at the November 1987 service enlistment examination, the presumption of soundness at service entrance did not attach regarding the preexisting bilateral hearing loss disability.  38 U.S.C.A. § 1111.  Therefore, the question before the Board is whether the preexisting bilateral hearing loss disability was aggravated by active service.

Considering all the evidence of record, as it bears on the question of aggravation in service, the Board finds that the weight of the evidence demonstrates that the Veteran's bilateral hearing loss disability was not aggravated, that is, was not permanently worsened in severity, by active service.    

Service treatment records do not show any complaints of worsening hearing loss during the periods of active service between September 1990 and June 1991.  The December 1991 separation examination report includes an audiogram that revealed puretone thresholds of 30, 35, 35, 45, and 35 decibels in the right ear and 75, 75, 90+, 90+, and 90+ decibels in the left ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz.   

The Veteran also submitted a number of audiograms conducted by a private audiologist dated between 1996 and 2009 that have been reviewed by the Board.  

In a July 2007 letter, a private otorhinolaryngologist, Dr. T., stated that he reviewed the Veteran's audiological evaluations from December 1987, April 1992, and May 2007 to determine the degree of change in thresholds.  Dr. T. noted that between 1987 and 1992, there was a decrease in hearing by 5 to 20 decibels in each ear, and that, between 1992 and 2007, there was a decrease in thresholds between 20 to 50 decibels in the right ear, and the Veteran was totally deaf in the left ear with no measurable thresholds in 2007.  Thus, Dr. T. concluded that the Veteran experienced "significant bilateral deterioration of his hearing" between both the time period of 1987 to 1992 and 1992 to 2007.  Dr. T. reiterated this opinion in a November 2007 letter.  

VA obtained a medical opinion in January 2014 as to whether the Veteran's preexisting hearing loss disability was aggravated by his active service.  The physician, Dr. C., M.D., reviewed the Veteran's claims file, and noted a 5 to 10 decibel interval deterioration in hearing between 1987 and 1991.  Dr. C. also noted that the Veteran suffered perforation of the right eardrum in 2006, which likely contributed to the conductive component of his right ear hearing loss, according to Dr. C.  

Dr. C. further opined that it is less than a 50 percent probability that the Veteran's hearing loss pattern recorded in December 1991 represented a permanent worsening of hearing acuity beyond its natural progression due to active service.  Dr. C. reasoned that noised induced hearing loss is invariably associated with tinnitus, which takes at least a week to dissipate, if at all, and service treatment records showed no complaint of tinnitus in 1991.  Second, Dr. C. stated that the Veteran's subsequent pattern of rapid deterioration in hearing indicated a strong genetic or hereditary disposition, and that a 5 to 10 decibel threshold decrement in the interval from 1987 to 1991 was entirely consistent with this type of hearing loss.    

VA requested an addendum opinion from Dr. C. after service connection for tinnitus was granted.  In February 2014, Dr. C. wrote that the grant of service connection for tinnitus did not change his opinion that the Veteran's active service did not cause a permanent worsening of hearing acuity beyond its natural progression.  Dr. C. reiterated that a 5 to 10 decibel hearing acuity decrement between 1987 and 1991 in the setting of bilateral chronic ear disease was entirely consistent with disease progression.  Moreover, he reiterated that the rapid decline in hearing experienced by the Veteran later in life indicated a strong genetic or hereditary disposition.  

The Board notes that the January and February 2014 reports of Dr. C. indicate a 14 year interval between 1987 and 1991 rather than a 4 year interval.  However, it is clear from his rationale that this was simply a typographical error and that Dr. C. based his opinion on the correct interval of time between the 1987 and 1991 audiograms.  

Based on all the evidence of record, the Board finds that the weight of the evidence demonstrates that the current bilateral hearing loss disability was not aggravated by the Veteran's service beyond its natural progression.  

The Board bases its finding largely on the opinion of Dr. C., which is the only competent nexus opinion of record.  While Dr. T.'s letters indicate significant deterioration in hearing acuity between 1987 and 1992, the doctor does not provide an opinion as to whether such deterioration was caused by active service or whether such deterioration is beyond the natural progression of the disease process. 

By contrast, the January and February 2014 VA opinions specifically address those questions, and are competent and probative medical evidence because they are factually accurate, and are supported by an adequate rationale.  The VA examiner was informed of the pertinent evidence, reviewed the claims file, and fully articulated the opinion.  As noted above, there are no contrary medical opinions of record.

Regarding the Veteran's statements that his hearing loss disability was aggravated by active service, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, while the Veteran is competent to provide his lay description of hearing loss symptoms, he is not competent to determine whether his hearing loss disability was aggravated by active service.  Such a finding can only be made via the appropriate audiological testing and requires specific medical knowledge and training.  See Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).   

In sum, based on the evidence of record, the preponderance of the competent evidence demonstrates no credible evidence of aggravation of the Veteran's bilateral hearing loss disability beyond its natural progression during active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a bilateral hearing loss disability, and outweighs the Veteran's more recent contentions regarding in-service aggravation.  For these reasons, the claim must be denied.  

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a timely November 2007 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  In addition, the letter described how VA determines disability ratings and effective dates.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, service personnel records, post-service VA and private treatment records, a VA opinion, and the Veteran's statements.  

As discussed above, a VA opinion was obtained in January and February 2014 with regard to the question of whether the Veteran's hearing loss was aggravated by active service.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the January and February 2014 VA opinions obtained in this case are adequate as to the question of whether the Veteran's hearing loss was aggravated by active service.  The opinion was predicated on a full reading of the private and VA medical records and service treatment records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive audiological examinations, and the statements of the Veteran, and provides a complete rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim decided herein has been met.  38 C.F.R. § 3.159(c)(4).

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


